Citation Nr: 1640465	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to disability ratings higher than 10 percent initially (from August 27, 2008), 40 percent from June 8, 2012, and 60 percent from January 24, 2013, for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973, and from October 2004 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. In a January 2009 rating decision, the RO granted service connection, effective August 27, 2008, for a back disability, and assigned a 10 percent disability rating. In a September 2012 rating decision, the RO increased the rating to 40 percent effective June 8, 2012.

In October 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing.

In a January 2015 decision, the Board denied ratings higher than 10 percent initially and 40 percent from June 8, 2012. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA (the parties) submitted to the Court a joint motion for partial remand (JMPR) to vacate the portion of the decision addressing the ratings for the back disability. In December 2015, the Court granted the JMPR.

In February 2016, the Board remanded the back disability rating issue to the RO for additional action.


FINDINGS OF FACT

1. From August 27, 2008, the Veteran's back disability incapacitated him for work a total of at least 6 weeks over each 12 month period.

2. The Veteran's back disability has not produced unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1. From August 27, 2008, the Veteran has met the criteria for a 60 percent disability rating for a back disability. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5237, 5242, 5243 (2015).

2. The Veteran's back disability has not met the criteria for a disability rating higher than 60 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5237, 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in an October 2008 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the October 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran appealed the initial disability rating that the RO assigned for his back disability. He has continued his appeal as the RO assigned higher ratings for later periods. He contends that his back disability produces impairment that warrants ratings higher than the assigned ratings.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court also has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has described the Veteran's service-connected low back disability as intervertebral disc syndrome, and as bulging ligaments of annulus L5 and S1, vertebral facet arthroplasty between L5 and S1, and broad based ligament and foraminal narrowing between L5 and S1. The RO has evaluated the disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243. The rating schedule provides for evaluating spine disorders, including intervertebral disc disorders, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the General Rating Formula, a 10 percent disability rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

For VA rating purposes the normal ranges of motion of the thoracolumbar spine are to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V. Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA is to consider any additional functional impairment due to weakened movement, excess fatigability, incoordination, excess fatigability, and flare-ups.

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated based on the total duration of incapacitating episodes during the preceding twelve months. The rating is 10 percent if the total duration was at least one week but less than 2 weeks, 20 percent if it was at least 2 weeks but less than 4 weeks, 40 percent if it was at least 4 weeks but less than 6 weeks, and 60 percent if it was at least 6 weeks. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Records of VA treatment from 2007 forward reflect the Veteran's reports of low back pain. In January and February 2008 he had physical therapy for his back problems.

On VA medical examination in January 2009, the Veteran reported aching and sharp pain in his low back that occurred daily. He related that his back problems caused severe pain with bending over, difficulty climbing stairs, and inability to lift more than 20 pounds or walk more than a quarter mile. He indicated that flare-ups of worse symptoms occurred about once per week and lasted for hours. He reported that during flare-ups he had difficulty walking and had to lay down. It was noted that in the preceding 12 months he had experienced one incapacitating episode that lasted two days. He indicated that he did odd jobs, but that his back problems made him unable to hold a regular job.

The examiner observed that the Veteran had a normal gait and normal spinal contour. There was no evidence of spasm or guarding on examination. The range of motion of the thoracolumbar spine was to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side. The examiner stated that the Veteran's back disability impacted occupational activities by causing pain and problems lifting and carrying.

In a February 2009 statement, the Veteran wrote that the 2009 VA examiner was incorrect in reporting that his back disability produced one two-day incapacitating episode in the preceding 12 months. He stated that actually he had such episodes twice per week over the preceding 12 months.

In VA primary care in February 2009, the Veteran reported that his work was limited due to arthritis in his back and other areas. The treating physician stated that his lumbar arthritis and disc disease would likely decrease his capacity for his work in construction. He advised the Veteran to decrease heavy lifting and exertion if possible. In VA treatment in March 2009, the Veteran stated that he was self-employed, but that his back problems made him unable to work. In a VA hypertension examination in November 2009, the examiner observed that the Veteran walked with a limp and had a stooped posture.

In a March 2010 decision, the United States Social Security Administration (SSA) found that the Veteran was disabled from June 2008 forward, due to a primary diagnosis of back disorders and a secondary diagnosis of affective disorders. The SSA adjudicator noted that the Veteran had last held regular employment in June 2008.

On VA examination on June 8, 2012, the Veteran reported that he had daily intermittent flare-ups of low back numbness that severely limited his activities. Because of his back condition, he used a cane for balance and support. The ranges of motion of his thoracolumbar spine were to 15 degrees of forward flexion, with painful motion at 15 degrees, 0 degrees of extension, with painful motion from 0 degrees, 10 degrees of lateral flexion to each side, with painful motion at 10 degrees, and 0 degrees of rotation to each side, with painful motion from 0 degrees. Because of pain, he was unable to perform repetitive use testing with three repetitions. He also had weakened movement of his back, and his back problems disturbed his locomotion. The examiner indicated that over the preceding 12 months he had not had any incapacitating episodes. The examiner noted that the Veteran's back disability limited his ability to work in that he should do no lifting, his capacity for walking was limited to a half block at a time and less than ten blocks over an eight hour day, and his capacity for sitting or standing was limited to less than an hour a time and an hour over an eight hour day.

On VA examination on January 24, 2013, the Veteran stated that he formerly worked as a carpenter, and that his back disability precluded continuing in that work. He reported constant low back pain of 7 on a scale of 10, with flare-ups to 10 two to three times weekly depending on activity. He stated that at the time of the examination the pain was at 10 due to a prolonged drive. He related that during flare-ups he had to lie down. He indicated that he constantly used a cane when standing or walking. The ranges of motion of his thoracolumbar spine were to 25 degrees of forward flexion, with painful motion from 0 degrees, 0 degrees of extension, with painful motion from 0 degrees, 5 degrees of lateral flexion to each side, with painful motion from 0 degrees, and 0 degrees of rotation to each side, with painful motion from 0 degrees. The Veteran was unable to do three repetitions of motions. The examiner observed evidence of severe pain, with grimacing. The examiner found that there was a safety risk even with the assistive device. The examiner also noted weakened movement, incoordination, instability of station, disturbance of locomotion, an abnormal gait, and interference with sitting, standing, and/or weightbearing. The examiner found that over the preceding twelve months the Veteran's intervertebral disc syndrome had produced incapacitating episodes with a total duration of at least six weeks. The examiner noted that due to constant high level lumbar pain with bilateral radiculopathy, the Veteran was at high risk for falls or injury. The examiner noted that the back disability required routine sedating medication. The examiner stated that the back disability precluded even sedentary employment.

In the October 2014 Board hearing, the Veteran reported that before arising in the morning, he had a use a heating pad on his low back. He related that sometimes he had to lie in bed for a long while before he could get up. He stated that when driving he had to stop frequently to get out and stretch his back. He indicated that his back problems sometimes made him lose his balance, and that he used a cane because of problems with his back and feet. He reported that he could not walk enough to mow his grass. 

In the JMPR that the Court granted in December 2015, the parties stated that, with respect to the rating for the Veteran's back disability before June 8, 2012, it was necessary to address the Veteran's report, at the 2009 VA examination, of flare-ups of pain. The parties indicated that, with respect to the rating of his back disability from June 8, 2012, it was necessary to consider whether the Veteran's reports of bed rest necessitated by his back pain warranted referral of the issue of consideration of an extraschedular rating.

In February 2016, the Board remanded the case to refer the back disability rating issues to the Director of the VA Compensation and Pension Service for consideration of extraschedular ratings. In April 2016, the VA Appeals Management Center (AMC) requested from the Compensation and Pension Service extraschedular consideration. In May 2016, the Acting Director of the Compensation and Pension Service found that the January 24, 2013, examination report noted incapacitating episodes that supported a higher rating under the rating schedule criteria. The Acting Director found that higher ratings were not warranted on an extraschedular basis.

On examination in January 2009 and in his February 2009 statement the Veteran related episodes of back pain flare-ups that required him to lie down. That history is supported by his statements reflected in 2009 VA treatment records, and in the SSA finding that his back disorder was a primary factor in his ceasing, in June 2008, to hold regular employment. Therefore, even though there is not a record that a physician prescribed bedrest, the Board accepts the flare-ups in the Veteran's lay accounts as having occupational effect comparable to incapacitating episodes necessitating bedrest. He related having episodes incapacitating him for work one or two days a week, which adds up to at least six weeks over the 12 months preceding the 2009 examination. The Board therefore grants a 60 percent rating, under the Incapacitating Episodes Formula, from the initial date of service connection (August 27, 2008) forward.

The evidence does not support for any period a rating higher than 60 percent. The Veteran has not had unfavorable ankylosis of his entire spine, or equivalent disability, such as would warrant a higher rating under the General Rating Formula. The Acting Director of the VA Compensation and Pension Service considered, and decided against, an extraschedular rating. The Board also finds that an extraschedular rating is not warranted. The rating schedule criteria and the 60 percent rating granted here appropriately and adequately address the effects of his back disability. His back disability has not required frequent hospitalizations. His back disability has markedly interfered with his capacity for employment, but that interference is addressed by the 60 percent schedular rating. The Board notes that the Veteran submitted a claim for, and the RO assigned, a total disability rating based on individual unemployability. Thus, the issue of unemployability was directly raised, and was addressed, in this case.


ORDER

From August 27, 2008, a 60 percent disability rating for a back disability is granted, subject to the law and regulations controlling the disbursement of monetary benefits.

A disability rating higher than 60 percent for a back disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


